Citation Nr: 0425314	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  99-20 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 30 
percent for a left knee disorder, prior to January 6, 2000, 
and from March 1, 2001 to May 1, 2001.

2.  Entitlement to a rating evaluation in excess of 30 
percent for a right knee disorder, prior to March 30, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1945 to July 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claims of entitlement to 
increased evaluations for right and left knee disorders. 

The Board notes that in November 2000 Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA also provides that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA treatment and examination reports have been 
received. 

The Board has thoroughly reviewed the claims file and it does 
not appear that the veteran has yet been apprised of the new 
rights provided to him under the VCAA.  In Quartuccio, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the failure by the Board to enforce compliance with 
the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  Given the 
guidance from the Court, this procedural error must be 
addressed prior to final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues on appeal.  
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate his claims, what evidence, 
if any, the veteran is to submit, and 
what evidence, if any, VA will obtain in 
accordance with the VCAA.  See Quartuccio 
supra.  Any notice given, or action taken 
thereafter, must comply with the 
provisions of the VCAA as well as any 
applicable legal precedent.   

2.  After the RO has ensured that there 
has been compliance with the duties to 
notify and assist the veteran as set 
forth in the VCAA, the RO should 
readjudicate the issues on appeal.  If 
the determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



